Citation Nr: 0725575	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran has confirmed active service from June 1978 to 
November 1982 and from September 1991 to June 1998, with 
additional unconfirmed service between November 1982 and 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.


FINDINGS OF FACT

1.  The veteran does not have a right knee disorder that is 
attributable to his military service.  

2.  The veteran does not have a left knee disorder that is 
attributable to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his claim in October 2002.  In 
correspondence dated in November 2002, the RO provided the 
initial notice to the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006). Specifically, 
the RO notified the veteran of information and evidence 
necessary to substantiate the claim for service connection, 
to include types of information and evidence that would be 
beneficial; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to submit what was needed within 30 
days.  The letter also informed the veteran that records were 
requested from the several sources he had provided with his 
initial claim.  

The veteran responded that same month.  He reported that he 
was not aware of any additional evidence beyond that he had 
identified previously.  However, the veteran later identified 
additional treatment records for the RO to obtain. 

The veteran's claim was denied in May 2003.  He submitted his 
notice of disagreement in January 2004.

The Board remanded the veteran's case for additional 
development in November 2006.  The Appeals Management Center 
(AMC) wrote to him that same month.  The veteran was informed 
that additional evidence was needed to substantiate his claim 
for service connection.  He was advised of the types of 
evidence that would be helpful.  He was asked to provide 
records of treatment, or identify sources for VA to obtain 
records.  The veteran responded by submitting medical 
evidence and several lay statements.  

The Board finds that the veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The veteran has identified/submitted evidence and submitted 
argument throughout the duration of his appeal.  There is no 
evidence of prejudice to the veteran based on any notice 
deficiency and he has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private medical records submitted by 
the veteran, private medical records obtained by the RO on 
behalf of the veteran, VA examination report, hearing 
transcript, lay statements, and statements from the veteran.  
The veteran had identified post-service treatment records 
from a Navy facility.  However, efforts to obtain those 
records were unsuccessful and the veteran verified that the 
records were not available.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any obtainable 
evidence relative to his claim.  He has submitted evidence on 
his own.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.

Finally, the veteran was provided the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The AMC 
provided the notice by way of correspondence dated in 
November 2006.  The veteran was also provided the notice as 
part of a supplemental statement of the case issued in May 
2007.  

As the Board has denied service connection for the claimed 
disabilities, no ratings or effective dates will be assigned.  
Thus, there is no prejudice to the veteran in the timing of 
the notice in this case.  

I.  Background

The veteran' service medical records (SMRs) reflect that he 
was first seen for complaints of right knee pain in February 
1995.  The veteran said that his right knee had been 
"popping" on him for the last three days.  He complained 
that the knee was painful all of the time.  The assessment at 
that time was of medial collateral ligament (MCL) strain.  
The veteran had a routine physical examination in September 
1995.  He was noted to have occasional right knee pain.  No 
disorder for either knee was noted on the examination report.  
The veteran was seen again for complaints of right knee pain 
in September 1996.  He gave a history of pain for three weeks 
with no injury.  He was noted to have tenderness just distal 
from the knee cap and positive tenderness on the medial side 
of the knee cap.  He had a full range of motion.  An x-ray of 
the right knee was said to show minimal degenerative changes 
of the right knee, with osteophytes along the articulating 
surface of the patella.  The clinical assessment was 
patellofemoral syndrome (PFS).  There was also a question of 
a possible meniscal tear.  An orthopedic consult was written 
but there is no evidence of the veteran being seen on the 
consult.  

The veteran had a retirement physical examination in January 
1998.  The veteran complained of knee pain on his Report of 
Medical Assessment, DD Form 2697.  The examiner noted that 
the veteran had chronic knee pain on the same form.  On the 
veteran's Report of Medical History, the examiner said that 
the veteran had PFS pain and was treated with nonsteroidal 
anti-inflammatory drugs (NSAIDS).  The examiner said that the 
veteran reported cramping in the legs secondary to PFS pain.  
No abnormality of the knees was identified on the actual 
physical examination report.  The veteran retired from active 
military service, effective June 30, 1998.

The veteran submitted his initial claim for VA disability 
compensation benefits in October 2002.  The veteran 
identified several post-service sources of medical records as 
supportive of his claim.  This included treatment at the Navy 
Hospital, Jacksonville, Florida.  A request for records to 
that facility was forwarded to the Branch Medical Clinic at 
Air Station Mayport, Florida.  The medical clinic responded 
that there were no records for the veteran in November 2002.  
The veteran submitted a statement in March 2003 wherein he 
reported that he personally attempted to obtain the records 
but was told that they were purged and not available.  

Records from S. Warfield, M.D., show that the veteran was 
treated from October 1998 to December 1998.  The veteran was 
seen for complaints of bilateral knee pain on October 19, 
1998.  The entry noted that x-rays of the knees was ordered; 
however, the results of the x-rays, if done, are not of 
record.  The records show that the veteran's primary 
treatment was for back pain.  No diagnosis of a knee disorder 
was provided.

The veteran submitted the results of an October 2001 magnetic 
resonance imaging (MRI) of his left knee and a March 2003 
statement from S. L. Longenecker, M.D.  The MRI report said 
that the patella appeared normal but that there was a tear of 
the posterior horn of the medial meniscus of the left knee.  
Dr. Longenecker noted the results of the MRI report.  He said 
that this "could possibly be related to his [veteran's] time 
of service.  This is not a medical probability, just a 
possibility."

Records were also obtained from R. Sykes, M.D., that covered 
a period from July 2000 to April 2003.  Records dated prior 
to August 2001 related primarily to laboratory results 
obtained by another physician and associated with the records 
from Dr. Sykes.  The veteran was initially seen by Dr. Sykes 
in August 2001.  The veteran was noted to have joint pain in 
his knees.  A clinical entry from October 5, 2001, noted an 
assessment of degenerative joint disease (DJD) of both knees.  
However, x-rays of both knees on that date were interpreted 
to show no evidence of fracture, lytic or blastic lesion, or 
other significant findings.  A duplicate copy of the MRI 
report from October 2001 was contained in the records.  An 
assessment of bursitis of both knees was made in November 
2001.  The meniscal tear of the left knee was noted in 
entries dated in 2002 and 2003.  

The veteran was afforded a VA examination in April 2003.  The 
examiner noted that he had reviewed the veteran's SMRs, as 
well as interviewed the veteran, in obtaining a medical 
history.  The examiner noted the several SMR entries 
pertaining to right knee pain.  He noted that x-rays of the 
right knee were said to show DJD in September 1996.  The 
examiner reported the results of the MRI of the left knee 
from October 2001.  The veteran worked for the Postal Service 
and complained that he did a lot of stooping at work and that 
both knees would ache.  The examiner reported that current x-
rays of both knees were interpreted as not showing any 
orthopedic abnormality of significance, to include no 
evidence of arthritic changes.  The pertinent diagnosis for 
the knees was pain in both knees with no objective findings.  
The examiner added that, despite the x-ray findings in 
service, he saw no evidence of degenerative changes involving 
the veteran's right knee on the current x-rays.  He stated 
that he did not feel that the veteran's present symptoms were 
related to his in-service injury.

The veteran submitted a statement from Dr. Sykes, dated in 
July 2004.  Dr. Sykes said that the veteran had a long 
history of bilateral knee pain since 1995.  He also said that 
MRIs of October 2001 and March 2002 both showed a tear of the 
medial meniscus of the left knee.  Dr. Sykes opined that all 
of the veteran's "medical history and current medical 
problems were present during his career in the Navy."  

The veteran testified at a Travel Board hearing in May 2006.  
The veteran said that he suffered from knee pain in service 
as a result of exercising and having to kneel on the deck of 
ships to paint.  He said he was given exercises to do and 
told to take Motrin.  The veteran further testified that he 
had had an injury to his left knee at work and had an MRI 
that showed a [meniscal] tear.  He had a second MRI that 
confirmed a tear.  (Transcript p. 14).  The veteran said that 
he had pain in his knees.  He also said that he would have 
swelling in his knees with exercise.  

The Board remanded the case for additional development in 
November 2006.  The veteran submitted treatment records from 
C. R. Tandron, M. D., for the period from March 2002 to May 
2004.  A March 2002 entry noted that the veteran reported an 
injury to his left knee at work in January 2002.  He had had 
off and on pain since that time.  No history of prior knee 
problems was noted.  Dr. Tandron said that x-rays showed some 
narrowing of the medial compartment.  A March 2002 MRI was 
consistent with a Baker's cyst, a medial meniscus tear, and a 
partial medial collateral tear even a parameniscal cyst.  The 
assessment was MCL strain, chondromalacia, and medial 
meniscus tear.  The veteran was seen again for complaints 
regarding the left knee in May 2004.  He still had pain in 
the knee.  X-rays were said to show preservation of the joint 
space.  The assessment was medial meniscus tear and 
chondromalacia.  

The veteran submitted statements from several family members 
and friends in January 2007.  The statements all related 
nearly the same information in that the individuals had known 
the veteran for a number of years, that they knew that he 
complained about knee pain, they had observed him in pain, 
and had seen his wife rubbing his knees.  None of the 
individuals identified themselves as a medical professional.

The veteran also submitted a statement from his wife.  She 
said the veteran had complained to her about his knee pain on 
a daily basis.  She said she had observed him limping, hardly 
able to walk, or be able to stand for long periods of time.  
She had massaged his knees and applied cold or hot compresses 
to his knees on many occasions.  

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for evidence of a chronic 
knee disorder.  The veteran was seen on several occasions for 
complaints of right knee pain.  The SMRs do not document any 
type of knee injury or trauma.  X-rays from September 1996 
were said to show evidence of arthritis in the right knee; 
however, VA x-rays from April 2003 and private x-rays from 
October 2001 both were interpreted as showing no evidence of 
arthritis in the right or left knee.

The veteran complained of bilateral knee pain after service 
as noted in the records from Dr. Warfield; however, there was 
no finding of a specific condition or diagnosis at that time.  
The first post-service evidence of a diagnosis of a bilateral 
knee disorder is a clinical entry from Dr. Sykes dated in 
October 2001.  Dr. Sykes provided an assessment of DJD at 
that time but contemporary x-rays were negative for DJD.  Dr. 
Sykes also later provided an assessment of bursitis of the 
knees in November 2001 and of a meniscal tear in the left 
knee following the MRI of October 2001.

Other than the November 2001 assessment of bursitis by Dr. 
Sykes, the post-service records are negative for an 
identified disorder involving the right knee.  The VA 
examination of April 2003 found no evidence of right knee 
disorder.  The left knee has been diagnosed with a meniscal 
tear in October 2001, bursitis in November 2001, and MCL 
strain and chondromalacia in March 2002.  

The March 2003 opinion from Dr. Longenecker, in regard to the 
left knee, is speculative at best.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Dr. Longenecker said it was not a 
medical probability but only a possibility that there was any 
relationship to the meniscal tear and the veteran's military 
service.  

The July 2004 statement from Dr. Sykes is no more probative.  
He makes a blanket assertion that "all" of the veteran's 
current medical problems were related to his military 
service.  He did not provide any basis for the opinion other 
than the veteran had a long history of knee pain.  He did not 
identify how the meniscal tear, noted some three years after 
service, was related to the veteran's military service.  This 
is especially important in light of the veteran's testimony 
that he injured his knee at work and that was when the tear 
was discovered on the MRI.  Nor did he address how the SMRs 
were negative for any complaints involving the left knee.  
The Board notes that the only diagnosis addressed by Dr. 
Sykes was the meniscal tear and there was no mention of any 
right knee disorder.  

The records from Dr. Tandron attribute the veteran's left 
knee diagnoses to an injury at work, more than three years 
after service.  This is further borne out by the veteran's 
own testimony when he said he had his first MRI after an 
injury at work.  A second MRI confirmed that he had a 
meniscal tear in the left knee.  

The lay statements provided by the veteran, along with his 
statements and testimony, provide consistent evidence of his 
complaints of knee pain.  The individuals providing the 
supporting statements are competent to state what they have 
observed and to note the veteran's complaints.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, the veteran 
is competent to attest to his knee pain.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
none of the individuals, or the veteran, is competent to 
relate any diagnosis to his complaints of knee pain.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 2007 WL 1892301 (Fed. Cir. Jul 3, 
2007) (No. 2007-7029) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").

The Board acknowledges the veteran's complaints of knee pain, 
both in service and in the years after.  Pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  There must be a disorder 
present in order to be considered a disability.  

The evidence of record does not establish a diagnosis of 
arthritis for either knee, confirmed by x-ray evidence, 
manifest to a compensable degree within one year after 
service.  The opinion from Dr. Longenecker is speculative, 
and the opinion from Dr. Sykes fails to provide any rationale 
for the conclusion and does not address evidence that shows 
that the veteran's left knee meniscal tear is related to a 
post-service incident.

In summary, the evidence of record does not provide a basis 
for concluding that it is at least as likely as not that any 
current right or left knee disorder was incurred in or 
aggravated by service.  The veteran's claim for service 
connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for either a right or left knee disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


